The plaintiff in error was convicted of possession of intoxicating liquor and sentenced to pay a fine of $100 and to be imprisoned in the county jail for 30 days, and appeals.
The record in this case was filed in this court on May 31, 1938. The case was submitted on the record September 25, 1938. No brief has been filed in support of the plaintiff in error's assignments of error. The court therefore assumes that the appeal has been abandoned, or *Page 221 
that counsel representing the plaintiff in error has reached the conclusion there are no errors in the record sufficient to warrant reversal.
The record has been carefully examined, and the examination fails to disclose any fundamental error.
The evidence is sufficient to sustain the verdict of the jury.
The case is therefore affirmed.